DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 remain pending and are ready for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 recites a method, independent claim 11 recites a non-transitory computer readable storage medium. Therefore, step 1 is satisfied for claims 1-20.
Step 2A Prong One: the independent claims determining backup data based on the logical file structure of data stored on the storage system and the file access patterns and frequency of file backups; and directly transferring data corresponding the backup data from the storage system to the backup system. Those steps can be practically performed in the human mind with add or pen and paper. Such mental 

Step 2A Prong Two: the claim recites the combination of the additional element memory and processor to conduct the determining backup data based on the logical file structure of data stored on the storage system and the file access patterns and frequency of file backups; and directly transferring data corresponding the backup data from the storage system to the backup system. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computing device. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computing device, accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception computing component and machine learning.  The computing device is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the computing device and machine learning are recited at a high level of generality, and, as disclosed in the specification, are well-known. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claims are not eligible.

Claims 2-7 and 12-17 recite steps which merely expands on the abstract concept. Accordingly, claims 2-10 and 12-20 are directed to the same abstract idea without significantly more.

Claims 8-10 and 18-20 recite the combination of the additional element a host computing system coupled to the storage system, a tape unit and a tape emulation unit to conduct the steps above. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computing device. The combination 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Martynov et al., U.S. Pub No: US 20200042398 A1 (Hereinafter “Martynov”) in view of DORNEMANN et al., U.S. Pub No: US 20170168903 A1 (Hereinafter “DORNEMANN”).

Regarding claim 1, Martynov discloses A method of backing up data from a storage system to a backup system, comprising:
accessing data on the storage system corresponding to file structures of data stored on the storage system (see paragraph [0035, 0044, 0051], wherein for example generates backup plans and stores the backup plans in a database. The backup application 102 then accesses the database of backup plans and determines which backup plan meets the backup parameters 200.);
using machine learning to ascertain file access patterns and frequency of file backups (see paragraph [0035, 0044, 0051, 0057], wherein The ML Engine 112 is relied upon by the backup application 102 for predictive analytics. In some instances, ;
determining backup data based on the file structure of data stored on the storage system and the file access patterns and frequency of file backups (see paragraph [0035, 0044, 0051, 0057], wherein analyzes the collected features to determine a set of backup parameters. The backup parameters may indicate a frequency of backup, preliminary backups, immediacy of a backup, granularity of the backup, target storage destination and the like.); and
directly transferring data corresponding the backup data from the storage system to the backup system (Martynov, see paragraph [0035, 0044, 0051, 0057, 0059], wherein performs the backup of data using the selected backup plan).
Although Martynov teaches backup/restore operations 301.sub.1 to 301.sub.n (collectively 301) that occur in a logical grouping of computing devices, Martynov fails to explicitly disclose logical data/file.
 DORNEMANN discloses logical data/file (see paragraph [0011, 0080]).

 
Regarding claim 2, the combination of Martynov and DORNEMANN further disclose wherein the logical file structures are provided by file metadata (DORNEMANN, see paragraph [0085]).

Regarding claim 3, the combination of Martynov and DORNEMANN further disclose wherein the file metadata includes at least one of: a VTOC (volume table of contents), an IXVTOC (indexed VTOC), VSAM (virtual storage access method) information, a VVDS (VSAM volume data set), file attributes, and catalog data (DORNEMANN, see paragraph [0085]. See also Martynov paragraph [0051], wherein The backup parameters may indicate a frequency of backup, preliminary backups, immediacy of a backup, granularity of the backup, target storage destination and the like).

 wherein the file attributes include management class information for each of the files (DORNEMANN, see paragraph [0085]. See also Martynov paragraph [0051], wherein The backup parameters may indicate a frequency of backup, preliminary backups, immediacy of a backup, granularity of the backup, target storage destination and the like).

Regarding claim 5, the combination of Martynov and DORNEMANN further disclose wherein the management class information includes data indicating number of backups, frequency of backups, backup priority, and backup retention policy (DORNEMANN, see paragraph [0085]. See also Martynov paragraph [0051], wherein The backup parameters may indicate a frequency of backup, preliminary backups, immediacy of a backup, granularity of the backup, target storage destination and the like).

Regarding claim 6, the combination of Martynov and DORNEMANN further disclose wherein the management class information is read directly from an SMS (system managed storage) management class definition (DORNEMANN, see paragraph [0085, 0088]. See also Martynov paragraph [0051], wherein The backup parameters may indicate a frequency of backup, preliminary backups, immediacy of a backup, granularity of the backup, target storage destination and the like).

 wherein the SMS management class definition is stored on the storage system (DORNEMANN, see paragraph [0085, 0088]. See also Martynov paragraph [0051], wherein The backup parameters may indicate a frequency of backup, preliminary backups, immediacy of a backup, granularity of the backup, target storage destination and the like).

Regarding claim 8, the combination of Martynov and DORNEMANN further disclose wherein backing up logical data from the storage system to the backup system is initiated by a host computing system coupled to the storage system (Martynov, see fig.1.).

Claims 11-18 are rejected under the same rationale as claims 1-8.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martynov in view of DORNEMANN and further in view of Riegel et al., U.S. Pub No: US 20120079325 A1 (Hereinafter “Riegel”).

Regarding claim 9, the combination of Martynov and DORNEMANN fail to explicitly disclose wherein the backup system is a tape unit.
Riegel discloses wherein the backup system is a tape unit (Riegel, see abstract paragraph [0045]).

 
Regarding claim 10, the combination of Martynov, DORNEMANN and Riegel further disclose wherein the tape unit is a tape emulation unit (Riegel, see abstract paragraph [0045]).

Claims 19-20 are rejected under the same rationale as claims 9-10.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHER N ALGIBHAH/Examiner, Art Unit 2165

/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165